PER CURIAM.
We affirm appellant’s conviction but vacate the sentence and remand for resen-tencing.
We reject appellant’s claim of error in the court’s allowance of in-court identifications by two alleged victims and a witness. Initially, we find the objections were insufficient to preserve the arguments raised on appeal. None of the arguments raised on appeal were actually argued to the court during the trial. Instead, the appellant relied on a bare-bones pro se motion filed before trial, and relating only to two witnesses. In addition, we find any possible error to be harmless under the circumstances of this case. State v. Smith, 547 So.2d 131 (Fla.1989).
We agree with appellant that the record is insufficient to permit a conclusion that *228he was on community control, or the terms thereof, in order to justify the court order finding him in violation of community control. We also reverse the order finding appellant an habitual offender because of the lack of sufficient findings. See King v. State, 369 So.2d 1031 (Fla. 4th DCA 1979). The trial court may reconsider this issue on remand.
ANSTEAD and POLEN, JJ., concur.
LETTS, J., dissents without opinion.